DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Response to Amendment
This office action is in response to the applicant’s communication filed on 04/30/2021:
Status of claims:
Claims 25, 27 - 42 and 49 - 56 are pending in the application
Claims 25, 50, 51, and 56 are amended
Claim 26 and 43 – 48 are cancelled
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27, 28, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (US 20160206452 A1), and further in view of Ryan (US 20120083871 A1) cited in previous office action.
Regarding Claim 25 and 27,  Berez discloses a stent for splinting a vein, the stent (occluding device 60) comprising a braided tubular supporting member (see annotated Fig. 11E), the supporting member (see annotated Fig. 11E) being braided with one or more wires (paragraph [0200]) with sections of the wire or the wires (Examiner’s note: the device 60 is made up of a plurality of braided strands – paragraph [0200]), respectively, delimiting rhombuses (Examiner’s note: the braided strands form rhombuses as seen in Fig. 11), 
wherein the stent (device 60) has at least three reinforcement sections (see annotated Fig. 11E) and at least two hinge sections (see annotated Fig. 11E), with the rhombuses in the reinforcement sections (see annotated Fig. 11E) being shorter in a longitudinal direction than the rhombuses of the hinge sections (see annotated Fig. 11E) (Examiner’s note: the length of the rhombuses in the reinforcement section are shorter – see Fig. 11), wherein between two neighboring reinforcement sections (see annotated Fig. 11E) at least one hinge section (see annotated Fig. 11E) is arranged, and wherein the reinforcement sections (see annotated Fig. 11E) have the same diameter as the hinge sections (see annotated Fig. 11E), and the reinforcement sections (see annotated Fig. 11E) and the hinge sections (see annotated Fig. 11E) are arranged consecutively alternating (Fig. 11E), and wherein a strand (see annotated Fig. 11E) is a section of one of the one or more wires (see annotated Fig. 11E), the section (see annotated Fig. 11E) extending along the entire length (see annotated Fig. 11E) of the stent (device 60) from a distal end (see annotated Fig. 11E) of the stent (device 60) to a proximal end (see annotated Fig. 11E) of the stent (device 60), and the stent (device 60) has the same number of strands in any two cross sections of the stent (Examiner’s note: paragraph Claim 27 wherein the reinforcement section (see annotated Fig. 11E) is shorter in the longitudinal direction than the hinge section (see annotated Fig. 11E) (Examiner’s note: looking at the Fig. 11E, we can see that the hinge sections, as referenced in the annotated Fig., is longer).
However, Berez is silent regarding wherein the stent has a length of at least 60 millimeters (mm).
As to the above, Ryan teaches, in the same field of endeavor, a stent device having a length of 5 cm to 15 cm (paragraph [0048]) for the purpose of being able to choose a stent based on the targeted vessel. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent length of Berez with the length of Ryan for the purpose of choosing a length based on the necessary constraints of the surgery (paragraph [0048] of Ryan). 
Annotated Figure 11E of Berez

    PNG
    media_image1.png
    462
    588
    media_image1.png
    Greyscale


Regarding claim 28, the combination of Berez and Ryan teaches the device above, and the combination further discloses wherein the reinforcement sections (see annotated Fig. 11E) are provided in periodic distances of 2 to 5 centimeters (Examiner’s note: using a length of 15 cm for the total length of the stent - paragraph [0048] of Ryan, and looking at Fig. 11E of Berez there are five sections, where at least three sections are the same length, thus the periodic distance has to be within the required range with 5cm being the on the higher end). 
Annotated Figure 11E of Berez

    PNG
    media_image1.png
    462
    588
    media_image1.png
    Greyscale

Regarding claim 49, the combination of Berez and Ryan discloses the stent above, and Berez further teaches the reinforcement sections (see annotated Fig. 11E) are braided with a greater braiding angle such that the reinforcement sections have the same diameter as the other sections (Examiner’s note: Berez discusses in paragraphs [0140 – 0144] increasing the ‘braid angle’, radial angle, with the increase in braid density, thus the reinforcement sections of Fig. 11, would have the greater braiding angle).
Claims 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (US 20160206452 A1) and Ryan (US 20120083871 A1) as applied to claim 25 above, and further in view of Connelly (US 20110082490 A1) cited in previous office action.
Regarding claim 32 and 33, Berez and Ryan disclose the claimed invention except for the relationship between the number of wires and the diameter of the wires.  Connelly sets forth that the number of strands and diameter of the strands is a result effective variable, wherein the diameter and the number of strands effects the flexibility of the device (The wire diameter and the wire length may affect the flexibility of the dilation device and its ability to provide sufficient radial force.) (paragraph [0099]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have varying number of wires with varying diameters of the wire, for the purpose of varying the size and flexibility of the stent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (paragraph [0102-0103]).  In re Aller, 105 USPQ 233.
Regarding claim 34, the combination of Berez, Ryan, and Connelly discloses wherein the wires are made from Nitinol (In some embodiments the dilation device is made of Nitinol, plastic, stainless steel, Elgiloy, cobalt chromium or any suitable metal, plastic, or any other material as the present disclosure is not intended to be limited in this respect – Connelly paragraph [0113]) and have a wire diameter from 0.05 mm to 0.35 mm (Some embodiments include 65 wires that range from about 0.05 mm to about 0.5 mm in diameter – Connelly paragraph [0102]). 
Claims 35 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (US 20160206452 A1) and Ryan (US 20120083871 A1) as applied to claim 25 above, and further in view of Gill (US 20140277573 A1) cited in previous office action.
Regarding claims 35, 36, 37 and 38, Berez and Ryan disclose the stent device of claim 25 above.
However, Shin and Ryan are silent regarding (i) claim 35 the individual strands of the at least one wire are pairwise inter-connected to each other by a bent section at at least one end of the stent so that they form at least one round end; (ii) claim 36 wherein the strands are twisted together at at least one end of the stent; (iii) claim 37 wherein at the pairwise twisted ends of the strands loops are provided and/or the pairwise twisted ends of the strands are welded together; (iv) claim 38 wherein the stent provides at least one twisted section in which two or more sections of the wire or wires, respectively, are twisted together, wherein the twisted region preferably extends over a short region in longitudinal direction of the stent along the entire circumference of the stent. 
As to (i) – (iv), Gill teaches a esophageal stent with individual strands (strands 112) (i) claim 35 wherein the individual strands (strand 112) of the at least one wire (strand 112) are pairwise inter-connected to each other by a bent section (loop 502) at at least one end of the stent (stent 100) so that they form at least one round end (loop 502) (paragraph [0058] and Fig. 5A); (ii) claim 36 wherein the strands (strand 112) are twisted together at at least one end of the stent (stent 100) (strand 112 may be joined in any number of ways to form a loop 502, including but not limited to crimping, welding, gluing, coating, twisting, tying, and any other appropriate coupling mechanism) (paragraph [0059] and Fig. 5A); (iii) claim 37 wherein at the pairwise twisted ends of (iv) claim 38  wherein the stent (stent 100) provides at least one twisted section in which two or more sections of the wire or wires, respectively, are twisted together (strand 112 may be joined in any number of ways to form a loop 502, including but not limited to crimping, welding, gluing, coating, twisting, tying, and any other appropriate coupling mechanism), wherein the twisted region preferably extends over a short region in longitudinal direction (loops 502 extend past the stent in the longitudinal direction) of the stent (stent 100) along the entire circumference (while it may not be entirely visible, it can be appreciated that the loops 502 do go all around the stent) of the stent (stent 100) (paragraph [0058-0060] and Fig. 5A-B) for the purpose of being able to couple the stent to the stent delivery device.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent of Berez and Ryan to incorporate a loop created by twisting of the wires on the end, as taught by Gill, for the purpose of being able to couple the stent to the stent delivery device.
Annotated Figure 11E of Berez

    PNG
    media_image1.png
    462
    588
    media_image1.png
    Greyscale

Claim 39 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (US 20160206452 A1) and Ryan (US 20120083871 A1) cited in previous office action as applied to claim 39 above, and further in view of Shin (US 20100256732 A1) cited in previous office action. 
Regarding claim 39, the combination of Berez and Ryan teaches the device above.
However, the combination of Berez and Ryan is silent regarding a widened region.
As to the above, Shin teaches, in a similar field of endeavor, a stent (hollow cylindrical net body 15) for splinting a vein, the stent comprising a braided tubular body , the supporting member being braided with one or more wires (deformable wires 12) with sections of the wire or wires (sections 21 and 22) and claim 39 wherein the stent (stent 31) provides at least one of the two ends widened (flared) (enlarged extension portions 30) (paragraph [0039] and Fig. 11).
Regarding claim 40, the combination of Berez, Shin, and Ryan discloses the stent of claim 39 above.
However, the current combination of Berez, Ryan, and Shin is silent regarding teaching wherein the widened region extends over a length of at least 5 mm and in particular provides a widening of the diameter of the stent of at least 0.5 mm.
As to the above, Ryan further teaches wherein the widened region (flange or flares) extends over a length of at least 5 mm (10 mm) and in particular provides a widening of the diameter of the stent of at least 0.5 mm (25mm to 35mm) (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the enlarged portion of Berez, in view of Shin to incorporate the dimensions of the flange of Ryan for the purpose of having a flange that will fit the vessel in which the stent is being inserted into.
Claim 41 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over Berez (US 20160206452 A1) and Ryan (US 20120083871 A1) as applied to claim 39 above, and further in view of Tupil (US 20110060398 A1) cited in previous office action.
Regarding claims 41 and 42
However, the combination of Berez, Shin and Ryan are silent teaching claim 41 (i) wherein in the widened region a reinforcement ring is provided; claim 42 (ii) wherein the reinforcement ring provides rhombuses with a greater transversal extension than longitudinal extension relative to the other sections of the stent. 
As to (i)-(ii), Tupil teaches claim 41 (i) an endoprosthesis with filament repositioning and guard structure wherein in the widened region a reinforcement ring (guard structure 28) is provided (paragraph [0034] and Fig. 1-2); claim 42 (i) the reinforcement ring (guard structure 28) provides rhombuses with a greater transversal extension than longitudinal extension relative to the other sections of the stent (with the insertion of the guard structure 28, the insertion point would cause the transverse extension to be greater relative to the longitudinal extension at that point of the stent) for the purpose of being able to resist compression when inserted into the vessel (paragraph [0037 - 0038] and Fig. 1-2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent of Shin and Ryan to incorporate a reinforcement ring in the widened region for the purpose of being able to resist compression when inserted into the vessel.
Annotated Figure 11E of Berez

    PNG
    media_image1.png
    462
    588
    media_image1.png
    Greyscale

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20190083228 A1) cited in previous office action, and further in view of Ryan (US 20120083871 A1) cited in previous office action.
Regarding claim 50, Dickinson discloses a stent (device 34) for splinting a vein, the stent comprising a braided tubular body (body of device 34), the supporting member being braided with one or more wires (filaments 38 – Fig. 3) with sections of the wire or wires (distal, intermediate, and proximal portions 14 / 16 / 12), respectively, delimiting rhombuses (rhombic mesh 36 – paragraph [0069]), 
wherein the stent (device 34) has at least one reinforcement section (distal and proximal portions 14 / 12) (see annotated Fig. 3) and at least one hinge section (intermediate 
wherein the stent (device 34) provides at least two reinforcement sections (distal and proximal portions 14 / 12) (see annotated Fig. 3), wherein between two neighboring reinforcement sections (distal and proximal portions 14 / 12) at least one hinge section (intermediate section 16) (paragraph [0070], Fig. 3) (see annotated Fig. 3), and wherein the reinforcement sections (distal and proximal portions 14 / 12) have the same diameter as the hinge sections (intermediate portion 16) (diameter of both sections are equal when unloaded - Fig. 3) (see annotated Fig. 3), and the hinge section (intermediate portion 16) has an essentially constant diameter in an unloaded in an unloaded state (Fig. 3 shows hinge section having the same diameter in an unloaded state) (Examiner’s note: the device in figure 3 of Dickinson is an alternate embodiment of the prior art, where the diameters of the distal end and the proximal ends are the same, as seen in Fig. 3; similarly figure 4 shows an alternate device with constant diameter, and conversely figure 5 shows an alternate device with differing diameters which the examiner is not relying on), and the reinforcement sections (distal and proximal portions 14 / 12) and the hinge section (intermediate section) are arranged consecutively alternating (Fig. 3) (see annotated Fig. 3), and
(Examiner’s note: it should be noted that Dickinson gives no evidence of adding or deleting strands throughout the braiding of the stent, thus it can be inferred that the number of strands remains constant).
However, Dickinson does is silent regarding (i) wherein that the stent has a length of at least 60 millimeters (mm).
As to (i), Ryan teaches a stent device having a length of 5 cm to 15 cm (paragraph [0048]) for the purpose of being able to choose a stent based on the targeted vessel. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent length of Dickinson with the length of Ryan for the purpose of choosing a length based on the necessary constraints of the surgery. 
Annotated Figure 3 of Dickinson

    PNG
    media_image2.png
    434
    693
    media_image2.png
    Greyscale

Regarding claim 56, the combination of Dickinson and Ryan teaches the device above, and Dickinson further discloses wherein the stent (device 34) is braided from continuous strands (filaments 38 are continuous along the length – Fig. 3) which extend from a distal to a proximal end (filaments 38 extend from one end to the second end – Fig. 3) of the stent (device 34) (Examiner’s note: it should be noted that Dickinson gives no evidence of adding or deleting strands throughout the braiding of the stent, thus it can be inferred that the number of strands remains constant).
Allowable Subject Matter
Claims 51 – 55 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a vein splitting stent comprising reinforcement sections and hinge sections arranged consecutively along the 
The closest piece of prior art, Dickinson (US 20190083228 A1), teaches a braided tubular body (body of device 34) wherein the stent (device 34) has at least one reinforcement section (distal and proximal portions 14 / 12) (see annotated Fig. 3) and at least one hinge section (intermediate section 16) (see annotated Fig. 3), wherein the stent (device 34) provides at least two reinforcement sections (distal and proximal portions 14 / 12) (see annotated Fig. 3), wherein between two neighboring reinforcement sections (distal and proximal portions 14 / 12) at least one hinge section (intermediate section 16) (paragraph [0070], Fig. 3) (see annotated Fig. 3) and
wherein a strand (see annotated Fig. 3) is a section (the number of strands along the entire length) of one of the one or more wires, the section extending along the entire length of the stent from a distal end (see annotated Fig. 3) of the stent to a proximal end (see annotated Fig. 3) of the stent, and the stent (see annotated Fig. 3) has the same number of strands in any two cross sections of the stent (Examiner’s note: it should be noted that Dickinson gives no evidence of adding or deleting strands throughout the braiding of the stent, thus it can be inferred that the number of strands remains constant). However, Dickinson does not disclose or make obvious wherein the longitudinal extension of the rhombuses in an unloaded state of the stent is not greater than 1.5 fold of the transversal extension; while Dickinson teaches where .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 29 – 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 04/07/2021, with respect to the rejection(s) of claims 25 – 50, 56 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berez and Ryan.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                             
/GEORGE J ULSH/Primary Examiner, Art Unit 3771